                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

HENRY JOSEPH LANERI, III, #R0205                                       PETITIONER

v.                                               CIVIL NO. 1:18-cv-306-HSO-MTP

PELICIA HALL, COMMISSIONER,
AND JODY BRADLEY, WARDEN                                            RESPONDENTS

         ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT
        AND RECOMMENDATION [11], GRANTING RESPONDENTS’
            MOTION TO DISMISS [8], AND DISMISSING WITH
        PREJUDICE PETITION [1] FOR HABEAS CORPUS RELIEF

      This matter comes before the Court on the Report and Recommendation [11]

of United States Magistrate Judge Michael T. Parker entered in this case on July 1,

2019, on Respondents’ Commissioner Pelicia Hall and Warden Jody Bradley’s

Motion to Dismiss [8], and on Petitioner Henry Joseph Laneri, III’s Petition Under

28 U.S.C. §2254 for Writ of Habeas Corpus [1] filed September 24, 2019. Having

considered the Report and Recommendation, the record as a whole, and relevant

legal authority, the Court finds that the Report and Recommendation [11] should be

adopted as the finding of the Court, Respondents Commissioner Pelicia Hall and

Warden Jody Bradley’s (“Respondents”) Motion to Dismiss [8] should be granted,

and Petitioner Henry Joseph Laneri, III’s (“Petitioner”) Petition Under 28 U.S.C.

§2254 for Writ of Habeas Corpus should be dismissed.

                          I. RELEVANT BACKGROUND

      On January 13, 2012, Petitioner pled guilty in the Circuit Court of Pearl

River County, Mississippi, to possession of contraband in a correctional facility.
Order [8-1] at 1-3. He was sentenced to serve eight years imprisonment, with two

years in the custody of the Mississippi Department of Corrections (“MDOC”), and

the remaining six years to be served under post-release supervision with a five-year

supervision period. Id.

      After Petitioner was released on post-release supervision, he was arrested on

July 19, 2016, for possession of a controlled substance and possession of

paraphernalia. State Court Record (“SCR”) Vol. 2 [9-2] at 9, 11. The state court

revoked Petitioner’s post-release supervision and sentenced him to serve the

remainder of his suspended sentence in the custody of the MDOC. Order [8-4] at 1.

      On January 25, 2017, Petitioner filed his state petition for postconviction

relief (“PCR”) alleging that the sentencing order was erroneous because it did not

reflect the sentence orally pronounced by the trial court, it was not part of the state

court’s sentencing transcript, and it was not included in his petition to enter a

guilty plea. SCR Vol. 1 [9-1] at 10-18. Petitioner also asserted that his protection

against double jeopardy had been violated. Id. The state court dismissed the

petition, finding that it was barred as a subsequent petition. Order [8-5] at 1-3.

      Petitioner appealed to the Mississippi Court of Appeals, Laneri v. State, 248

So. 3d 898 (Miss. Ct. App. 2018), which found on May 22, 2018, that the petition

was procedurally barred, and that the circuit court had properly denied it. Id. at

898-902. Petitioner had until June 5, 2018, to file a motion for rehearing or to

request additional time to do so. Order [8-7] at 1-2; see Miss. R. App. P. 40(a).




                                           2
      On June 10, 2018, Petitioner submitted a notice of appeal, which was filed on

June 18, 2018. Order [8-7] at 1-2. The Mississippi Court of Appeals interpreted the

notice of appeal to be “in the most lenient sense … a late request for time to file a

motion for rehearing.” Id. The Court of Appeals held the motion in abeyance until

further order and gave Petitioner thirty days to show good cause for missing the

rehearing deadline. Id. Petitioner failed to respond. Consequently, the Court of

Appeals denied his motion. Order [8-8] at 1. Petitioner did not seek certiorari from

the Mississippi Supreme Court.

      On September 24, 2018, Petitioner filed in this Court a Petition Under 28

U.S.C. §2254 for Writ of Habeas Corpus [1] challenging his 2016 revocation. Pet. [1]

at 1-15. Respondents Commissioner Pelicia Hall and Warden Jody Bradley

(“Respondents”) have filed a Motion to Dismiss [8] asserting that Petitioner’s claims

are procedurally barred from federal habeas review, or alternatively, are

unexhausted. Mot. [8] at 1-9. Petitioner has notified the Court that he does not

intend to respond to the Motion. See Letter [10].

      The Magistrate Judge entered a Report and Recommendation [11] on July 1,

2019, finding that Petitioner’s claims are procedurally barred from federal habeas

review because he failed to exhaust his state court remedies, and because he failed

to demonstrate that an exception applies to the procedural bar. R. & R. [11] at 3-7.

The Magistrate Judge recommended that the Petition be dismissed with prejudice,

since dismissal without prejudice would be futile. Id. Plaintiff has not objected to

the Report and Recommendation, and the time for doing so has passed.



                                           3
                                   II. DISCUSSION

      Where no party has objected to a magistrate judge's report and

recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. See id.

                                   III. CONCLUSION

      The Court will adopt the Magistrate Judge’s Report and Recommendation

[11] as the opinion of this Court, will grant Respondents’ Motion to Dismiss [8], and

will dismiss the Petition Under 28 U.S.C. §2254 for Writ of Habeas Corpus [1] with

prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [11] of United States Magistrate Judge Michael T. Parker,

entered in this case on July 1, 2019, is ADOPTED in its entirety as the finding of

this Court.




                                          4
      IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondents

Commissioner Pelicia Hall and Warden Jody Bradley’s Motion to Dismiss [8] is

GRANTED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Petitioner Henry J.

Laneri, III’s Petition Under 28 U.S.C. §2254 for Writ of Habeas Corpus [1] filed

September 24, 2019, is DISMISSED WITH PREJUDICE. A separate judgment

will be entered in accordance with this Order, as required by Rule 58 of the Federal

Rules of Civil Procedure.

      SO ORDERED AND ADJUDGED, this the 24th day of July, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         5
